                                                                  Case 3:18-cr-00417-CRB Document 80 Filed 10/10/19 Page 1 of 2



                                                           1 JULIA M. JAYNE (State Bar No. 202753)
                                                             ASHLEY RISER (State Bar No. 320538)
                                                           2 E-Mail: julia@jaynelawgroup.com
                                                             JAYNE LAW GROUP, P.C.
                                                           3 483 9TH St, Suite 200
                                                             Oakland, CA 94607
                                                           4 Telephone: (415) 623-3600
                                                             Facsimile: (415) 623-3605
                                                           5
                                                             Attorneys for Defendant
                                                           6 EFRAIN REYES

                                                           7
                                                                                           UNITED STATES DISTRICT COURT
                                                           8
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                               UNITED STATES OF AMERICA,                         Case No. CR 18-417 CRB [JCS]
                                                          10
                                                                             Plaintiff,
                                                          11                                                     EFRAIN REYES’ MODIFIED EX PARTE
          JAYNE LAW GROUP, P.C.




                                                                     v.                                          APPLICATION FOR ORDER
                                                          12                                                     PERMITTING TRAVEL OUT OF
                              OAKLAND, CALIFORNIA 94607




                                                               EFRAIN REYES et al,                               DISTRICT; [Proposed] Order
                                                          13
                                 483 9TH ST., SUITE 200
LAW OFFICES




                                                                             Defendant.
                                                          14

                                                          15
                                                                     I, Julia Mezhinsky Jayne, declare:
                                                          16
                                                                 1. I represent Defendant Efrain Reyes in the above-entitled matter. He is currently released an
                                                          17
                                                                    unsecured $50,000 bond with travel restricted to the Northern District of California. The
                                                          18
                                                                    purpose of this application is to request that Mr. Reyes be allowed to drive to Los Angeles,
                                                          19
                                                                    California from October 15-22, 2019 to attend his father-in-law’s funeral. Mr. Reyes’ wife
                                                          20
                                                                    is currently pregnant with their second child and therefore, Mr. Reyes wants to accompany
                                                          21
                                                                    her to the funeral. He intends to drive to and from Los Angeles.
                                                          22
                                                                 2. This application and order would modify the dates of travel listed in the previous
                                                          23
                                                                    application and order I filed in this matter. On October 3, 2019, I filed an application to
                                                          24
                                                                    request that Mr. Reyes be allowed to drive to Los Angeles, California from October 10-18,
                                                          25
                                                                    2019. Dkt. 78. The Court signed an order permitting Mr. Reyes to travel to Los Angeles
                                                          26
                                                                    from October 10-18, 2019. Dkt. 79.
                                                          27

                                                          28                                                                              Case No. CR 18-417 CRB
                                                                                                                             APPLICATION AND PROPOSED ORDER
                                                                  Case 3:18-cr-00417-CRB Document 80 Filed 10/10/19 Page 2 of 2



                                                           1     3. I have contacted AUSA Ross Weingarten, who informed me that he has no objection to Mr.

                                                           2         Reyes’ request.

                                                           3     4. Pretrial Services Officer Josh Libby, who monitors Mr. Reyes, has informed me that he has

                                                           4         no objection to this request.

                                                           5     5. Based on the foregoing, I respectfully request that the conditions of Mr. Reyes’ release be

                                                           6         modified so that he may be permitted to travel to Los Angeles, California from October 15-

                                                           7         22, 2019. All other conditions of Mr. Reyes’ release shall remain the same. Furthermore,

                                                           8         Mr. Reyes shall inform his pretrial services officer of all travel-related details.

                                                           9

                                                          10         I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                          11 true and correct.
          JAYNE LAW GROUP, P.C.




                                                          12
                                                               DATED: October 9, 2019                                           /s/
                              OAKLAND, CALIFORNIA 94607




                                                          13                                                         JULIA JAYNE
                                 483 9TH ST., SUITE 200




                                                                                                                     Attorney for EFRAIN REYES
                                                          14
LAW OFFICES




                                                          15
                                                                                                     [PROPOSED] ORDER
                                                          16

                                                          17 Based on the foregoing, and good cause appearing:

                                                          18         IT IS HEREBY ORDERED that the conditions of Defendant Efrain Reyes’ release shall

                                                          19 be modified as follows:

                                                          20         Mr. Reyes is permitted to travel to Los Angeles, California from October 15-22, 2019. All

                                                          21 other terms and conditions shall remain in place.

                                                          22

                                                          23
                                                               DATED: __________________                     __________________________________________
                                                          24                                                 HONORABLE MAG. JUDGE JOSEPH C. SPERO
                                                                                                             United States Magistrate Court Judge
                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                            Case No. CR 18-417 CRB
                                                                                                                               APPLICATION AND PROPOSED ORDER
